DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the other side” recited in claim 4. The examiner believes “other” should be “outer”.
There is a lack of antecedent basis for the protrusion recited in claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain (U.S. Publication No. 2020/0028995).  Jain teaches an interface facility for connecting an ocular 3 and a smart device 1 having a camera (paragraph 17), the facility comprising: a first facility element 6 connected to the ocular; a device case 8 configured to connect to the smart device; a second facility element 7 connected to the device case; the first and second facility elements being configured to connect to each other in a connected condition (paragraph 50) and to detach from each other; the first facility element being registered with a first optical axis associated with the ocular (figs 1-2); the second facility element being registered with a second optical axis associated with the camera; the first and second optical axes being registered with each other when the first and second facility elements are in the connected condition, such that the camera records images generated by the ocular (figs 1-2 and paragraphs 50-51). Regarding claim 3, each of the first and second facility elements includes an arcuate element concentric with the respective optical axis with which the first and second facility elements are registered. (see annotated fig. 2 below).  Regarding claim 5, the device case has a back panel (side opposite of that shown in fig. 2) and wherein the second facility element does not protrude from the back panel (element 7 rest on the back panel of device case 8.  Element 7 does not protrude from the case.

Claim(s) 1, 3, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu (KR2015-0021874).  Muramatsu teaches an interface facility for connecting an ocular and a smart device having a camera, the facility comprising: a first facility element 2 connected to the ocular; a device case 3 configured to connect to the smart device; a second facility element (14 or alternatively square which contains 12a in fig. 2) connected to the device case; the first and second facility elements being configured to connect to each other in a connected condition (fig. 1) and to detach from each other (fig. 3); the first facility element being registered with a first optical axis (26, fig. 1) associated with the ocular; the second facility element being registered with a second optical axis (18, fig. 2) associated with the camera; the first and second optical axes being registered with each other when the first and second facility elements are in the connected condition, such that the camera records images generated by the ocular. Regarding claim 3, each of the first and second facility elements includes an arcuate element (arcuate element 15 surrounds 21 in fig. 4, 16, inner diameter of 14, as well as inner diameter of square which contains 12a in fig 2 all are arcuate elmeents) as concentric with the respective optical axis with which the first and second facility elements are registered. Regarding claim 9, the ocular includes an eyepiece lens 29, and wherein the first facility element defines an aperture encompassing the eyepiece lens (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (KR2015-0021874). Muramatsu teaches the salient features of the claimed invention except for first facility element defines an aperture, and wherein the second facility element includes a protrusion received in the aperture when the first and second facility elements are connected. Instead the first facility 15 includes a protrusion which is received in an aperture of the second facility when the first and second facility elements are connected.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the connection such that the flange of 14 fits within 15 for the purpose of manufacturing convenience. There are a 3 basic of ways two parts may be inserted within one another. A first part may insert in a second. The second may insert in the first. Or the two may insert within each other simulataneously. With such a limited number of choices, any may be obvious to one of ordinary skill in the art.  The applicant should note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 2, 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (KR2015-0021874) in view of Barros (U.S. Publication No. 2019/0141221). Muramatsu (KR2015-0021874) teaches the salient features of the claimed invention except for wherein the first and second facility elements comprise a bayonet mount. Barros teaches in paragraph 26 that it was known to design an insertable coupling designed to work with a bayonet mount.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Barros for the purpose of faster connection and disconnection. Regarding claims 7 and 10, the protrusion includes a plurality of radially extending lugs, and wherein the first facility element aperture includes lug passages associated with the lugs (the applicant is directed to review paragraph 40 of Barros which describes the radially extending lugs and lug passages used to allow the connection and securement of an attachment piece to a mobile camera module.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (KR2015-0021874) in view of Crista (U.S. Publication No. 2003/0025993). Muramatsu teaches the salient features of the claimed invention except for an eyecup movable with respect to the ocular. Crista teaches an adjustable eyecup 60. The applicant is directed to review figs. 1-4 as well as paragraphs 17 and 19. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Crista for the purpose of eye relief when using the optical device. Regarding claim 14, fig. 3 teaches wherein the eyecup includes a latch 56 having an engaged position and a disengaged position, and in which the eyecup is axially movable with respect to the ocular when in the disengaged position. Regarding claim 15, fig. 3 depicts wherein the eyecup has may have a plurality of axial positions ranging from a retracted position and an extended position. Regarding claim 16, fig. 4A depicts where rotation of the eyecup is prevented in the retracted position.

Allowable Subject Matter
Claims 4, 8, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel (U.S. Publication No. 2015/0362828) teaches an adapter to connect a smart device having a camera to an endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852